Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 16, the prior art of record fails to disclose, teach, or suggest “obtain by a first local traffic control unit (TCU), a traffic application type and first traffic information, wherein the traffic application type is used to indicate a to-be-processed traffic scenario, and wherein the first traffic information is information about a traffic target object in a management area of the first local TCU; determine, by the first local TCU, an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area is used to indicate a geographical area related to the to-be-processed traffic scenario; and determine, by the first local TCU, a first area based on the interaction coverage area, the management area of the first local TCU, and a management area of a second local TCU, and sending the traffic application type and the first traffic information to a global TCU, wherein the second local TCU is a local TCU adjacent to the first local TCU, wherein the first area is at least one overlapping area between a management area of a third local TCU and the interaction coverage area, wherein the third local TCU is a local TCU not adjacent to the first local TCU, wherein a management area of the global TCU is divided into at least one management area of at least one local TCU, and wherein the at least one management area of the at least one local TCU comprises the management area of the first local TCU”.

obtain, by a global traffic control unit (TCU), a traffic application type and first traffic information, wherein the traffic application type is used to indicate a to-be-processed traffic scenario, wherein the first traffic information is information about a traffic target object in a management area of the global TCU, and wherein the management area of the global TCU is divided into at least one management area of at least one local TCU; determine, by the global TCU, an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area is used to indicate a geographical area related to the to-be-processed traffic scenario; determine, by the global TCU, a target local TCU based on the interaction coverage area and the at least one management area of the at least one local TCU, wherein there is an overlapping area between a management area of the target local TCU and the interaction coverage area; and send, by the global TCU, the traffic application type and the first traffic information to the target local TCU”.

Regarding Claim 18, the prior art of record fails to disclose, teach, or suggest “receive, by a global traffic control unit(TCU), a traffic application type and first traffic information that are sent by a first local TCU, wherein the traffic application type is used to indicate a to-be-processed traffic scenario, wherein the first traffic information is information about a traffic target object in a management area of the global TCU, wherein the management area of the global TCU is divided into at least one management area of at least one local TCU, wherein the at least one management area of the at least one local TCU comprises a management area of the first local TCU; determine, by the global TCU, an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area is used to indicate a geographical area related to the to-be-processed traffic scenario; determine, by the global TCU, a target local TCU based on the interaction coverage area and the at least one management area of the at least one local TCU, wherein the target local TCU does not comprise the first local TCU or a second local TCU, wherein the second local TCU is a local TCU adjacent to the first local TCU, and wherein there is an overlapping area between a management area of the target local TCU and the interaction coverage area; and send, by the global TCU, the traffic application type and the first traffic information to the target local TCU”.

Regarding Claim 19, the prior art of record fails to disclose, teach, or suggest “receive, by a first local traffic control unit (TCU), a traffic application type and first traffic information of a traffic target object that are sent by a second local TCU or a global TCU, wherein the traffic application type is used to indicate a to-be-processed traffic scenario, wherein the second local TCU is a local TCU adjacent to the first local TCU, wherein a management area of the global TCU is divided into at least one management area of at least one local TCU, and wherein the at least one management area of the at least one local TCU comprises a management area of the first local TCU and a management area of the second local TCU; determine, by the first local TCU, an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area is used to indicate a geographical area related to the to-be-processed traffic scenario; determine, by the first local TCU, a first area based on the interaction coverage area and the management area of the first local TCU, wherein the first area is an overlapping area between the management area of the first local TCU and the interaction coverage area; determine, by the first local TCU, a traffic participant object in the first area; and send, by the first local TCU, the first traffic information to the traffic participant object, or receiving, by the first local TCU, second traffic information sent by the traffic participant object and sending the second traffic information to the traffic target object”.

Regarding Claims 1, 7, 12, and 14, the claims are drawn to method of using the corresponding apparatus claimed in Claims 16-19, respectively, and are, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claims 16-19).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ran et al. (US PGPUB 2018/0336780) disclose a system-oriented and fully-controlled connected automated vehicle highway system for various levels of connected and automated vehicles and highways.
Ricci et al. (US PGPUB 2016/0313730) disclose systems and methods for vehicle registration to enter automated control of vehicular traffic.
Ricci et al. (US PGPUB 2017/0131712) disclose systems and methods for relay and exchange protocol in an automated zone-based vehicular traffic control environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685